Name: Commission Regulation (EC) NoÃ 429/2005 of 16 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 17.3.2005 EN Official Journal of the European Union L 71/34 COMMISSION REGULATION (EC) No 429/2005 of 16 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 16 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 126,0 204 72,0 212 139,0 624 129,4 999 116,6 0707 00 05 052 138,8 068 170,0 204 94,0 999 134,3 0709 10 00 220 20,5 999 20,5 0709 90 70 052 168,5 204 69,9 999 119,2 0805 10 20 052 56,6 204 48,0 212 63,3 220 49,3 400 50,1 421 35,9 624 58,9 999 51,7 0805 50 10 052 58,3 400 67,6 624 57,4 999 61,1 0808 10 80 388 59,0 400 98,5 404 73,3 508 62,6 512 78,4 528 64,3 720 70,1 999 72,3 0808 20 50 052 157,0 388 59,2 400 92,6 512 51,1 528 56,4 720 38,6 999 75,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.